DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/22 was filed after the mailing date of the Notice of Allowance on 05/10/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-28 and 55 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner maintains the previously provided reasons for allowance on NOA mailed on 04/28/22 as follow:
Claims 1-3, 7, 10-15, 16-28, and 55
Hemenway et al. (US PG Pub 2017/0271837 A1), Curtis (US PG Pub 2013/0010265 A1), Bischel et al. (US PG Pub 2002/0110328 A1), and Faybishenko (US PG Pub 2009/0245315 A1) are the closest prior art.
Hemenway discloses an optical apparatus (FIGS. 4A-4B) configured to produce a multi-kW of laser radiation (“so as to produce fiber laser system output beams with continuous wave average powers of greater than 3 kW, including 4 kW, 5 kW, 6 kW, or greater,” [0046]), the optical apparatus comprising: 
a. M fiber-coupled modules (400, FIG. 4A, [0040]), where each module is made up of N submodules (406a-406b, FIG. 4A, [0040]), where M>1 and N>1; 
i. wherein submodules consist of P lensed semiconductor gain chips (412, FIG. 4A, [0040]);  
ii. are mounted on thermally conductive sub-mounts (404, FIG. 4A, [0040], where 404 is made of one or more thermally conductive materials, such as copper), with the lower reflectivity facet facing outward and with a fast axis-collimating lens (416, FIG. 4A, [0041]) attached in front of the gain chip; and, 
iii. the lensed semiconductor gain chips are mounted on a staircase heatsink (“The diodes of the first subset 414a are each spaced apart from the other adjacently and also in height, e.g., out of the plane of FIG. 4A, to form a stepped arrangement with laser diode 408 near the bottom of FIG. 4A positioned highest and the laser diode 408 near the top of FIG. 4A positioned lowest,” [0041]) in an external cavity to optimally lock the wavelength of the gain element to a predetermined wavelength; and, 
iv. a polarization of each gain devices is maintained in the external cavity design (a polarization is maintained by polarization multiplexers 424/438, FIG. 4B, [0042]-[0043]); 
b. wherein a fiber-coupled module includes a plurality of submodules (406a-406b, FIG. 4A); 
i. two sets of submodules or more are combined through wavelength multiplexing (via the polarization multiplexer 424/438, FIG. 4B, [0042]-[0043]);  
ii. whereas the two sets of wavelength multiplexed submodules are combined via polarization beam combining (via a dichroic mirror 441, FIG. 4B, [0044]); and, 
c. fibers of the plurality of modules are bundled and combined into a single output fiber (444, FIG. 4A, [0044]), producing a KW-level blue laser system (“so as to produce fiber laser system output beams with continuous wave average powers of greater than 3 kW, including 4 kW, 5 kW, 6 kW, or greater,” [0046]).
Curtis discloses an optical apparatus (220, FIG. 2, [0031]) similar to that of Hemenway comprising combining a plurality of sub-modules (210, FIG. 2, [0031]) producing a blue wavelength into a high power output laser module input to a projector. The Examiner notes that it’s known in the art to produce a wavelength in the blue region of the spectrum by using a GaN material.
Bischel generally discloses applying low reflectivity coatings to emission facets of a laser array to improve emission (“Suitable coatings may be applied to the cleaved or etched facets of the laser array to improve lifetime and to provide preferential emission of the output radiation from the output facet. Typically the output facet is coated to provide a relatively low reflectivity (1-30%) to provide the output coupling from the laser diode cavity,” [0077])
 Faybishenko discloses providing a protective seal (320, FIG. 3, [0037]) around a laser module in order to protect from external contaminants.
However, the cited prior art fails to disclose or suggest “i. two sets of submodules or more are combined through wavelength multiplexing with a bandwidth of <10 nm” and “iii. wherein aforesaid modules are contained in sealed enclosures and are mounted on heatsinks” in combination with the rest of the limitations as recited in claim 1. In particular, Hemenway merely discloses outputs from the submodules are combined via polarization multiplexers, but fails to disclose or suggest a bandwidth of the polarization multiplexers is < 10 nm. Faybishenko merely discloses a protective seal on the laser module, but fails to disclose or suggest any heat sink which the laser module is mounted on.
Therefore, claim 1 is allowable over the cited prior art and dependent claims 2, 3, 7, 10-15, 16-28, and 55 are also allowable as they directly or indirectly depend on claim 1.
Claims 4-6, 8, and 9
Claims 4-6, 8, and 9 are also allowable. Claims 4-6, 8, and 9, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions groups and species, as set forth in the Office action mailed on 03/12/21, is hereby withdrawn and claims 4-6, 8, and 9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828